                                                                                  JS-6
 1

 2                                                                                10/31/2019
 3                                                                                 CW
 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                CENTRAL DISTRICT OF CALIFORNIA

 9

10   DAWNA BRADY,                                )   Case No. ED CV 19-1905 FMO (SPx)
                                                 )
11                        Plaintiff,             )
                                                 )
12                 v.                            )   ORDER REMANDING ACTION
                                                 )
13   MICHAEL LEAHY, et al.,                      )
                                                 )
14                        Defendants.            )
                                                 )
15                                               )

16          On September 3, 2019, plaintiff Dawna Brady (“plaintiff”), filed a Complaint in the Riverside

17   County Superior Court against defendants Michael Leahy, Xudle, Inc. (“Xudle”), Xudle Software,

18   LLC (“Xudle Software”), and Fullsteam Holdings, LLC (“Fullsteam”), (collectively, “defendants”).

19   (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1). On October 4, 2019, defendants Xudle Software

20   and Fullsteam removed that action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332.

21   (See id. at ¶ 9).

22          “Federal courts are courts of limited jurisdiction. They possess only that power authorized

23   by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114

24   S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary

25   appears affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.

26   3, 126 S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte

27   before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,

28   583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
 1   v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

 2          “The right of removal is entirely a creature of statute and a suit commenced in a state court

 3   must remain there until cause is shown for its transfer under some act of Congress.” Syngenta

 4   Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation

 5   marks omitted). Where Congress has acted to create a right of removal, those statutes, unless

 6   otherwise stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise

 7   expressly provided by Congress, “any civil action brought in a State court of which the district

 8   courts of the United States have original jurisdiction, may be removed by the defendant or the

 9   defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252

10   (9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is

11   proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per

12   curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the

13   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong

14   presumption against removal jurisdiction means that the defendant always has the burden of

15   establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any

16   doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts

17   in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction

18   must be rejected if there is any doubt as to the right of removal in the first instance.”).

19          “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that

20   provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies

21   in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do

22   so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.

23   . . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.

24   v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final

25   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

26
       1
27       For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
     Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating
28   Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).

                                                       2
 1   remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2

 2   (9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a

 3   waivable matter and may be raised at anytime by one of the parties, by motion or in the

 4   responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel

 5   Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where

 6   the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

 7              The court’s review of the NOR and the attached state court Complaint makes clear that this

 8   court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);

 9   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court

10   actions that originally could have been filed in federal court may be removed to federal court by

11   the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this

12   action in federal court, as plaintiff does not competently allege facts supplying diversity

13   jurisdiction.2 See 28 U.S.C. § 1332(a). 3

14              When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant

15   to 28 U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar

16   Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction

17   statute “applies only to cases in which the citizenship of each plaintiff is diverse from the

18   citizenship of each defendant”). Defendants contend that complete diversity exists “because

19   [Xudle] Software, Fullsteam, Leahy, and Xudle are citizens of and/or domiciled in Delaware,

20   Alabama, New York, and/or Arizona, while Plaintiff is a citizen of, and domiciled in, California.”

21   (Dkt. 1, NOR at ¶ 9). However, defendants improperly rely on the standard applicable to

22   corporations to assert the citizenship of Xudle Software and Fullsteam, which are both limited

23   liability companies. (See id. at ¶¶ 5-6) (asserting that Xudle Software’s members are limited

24   liability companies “organized under the laws of [Delaware] with their principal places of business

25
        2
26          Defendant seeks only to invoke the court’s diversity jurisdiction. (See NOR at ¶¶ 5-9).
            3
27           In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
     jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
28   $75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”

                                                         3
 1   in Auburn, Alabama and/or New York” and Fullsteam’s members are “limited liability companies

 2   organized under the laws of [Delaware] with their principal places of business in New York”).

 3          Limited liability companies (“LLCs”) are treated like partnerships rather than corporations

 4   for the purpose of determining citizenship, and are deemed “a citizen of every state of which its

 5   owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

 6   (9th Cir. 2006); see Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 569, 124 S.Ct. 1920,

 7   1923 (2004) (“[A] partnership . . . is a citizen of each State or foreign country of which any of its

 8   partners is a citizen.”). “There is no such thing as ‘a [Delaware, Alabama, or New York] limited

 9   partnership’ for purposes of . . . diversity jurisdiction. There are only partners, each of which has

10   one or more citizenships.” Hart v. Terminex Int’l, 336 F.3d 541, 544 (7th Cir. 2003) (internal

11   quotation marks omitted).       Moreover, “[a]n LLC’s principal place of business [or] state of

12   organization is irrelevant” for purposes of diversity jurisdiction. See Buschman v. Anesthesia

13   Business Consultants LLC, 42 F.Supp.3d 1244, 1248 (N.D. Cal. 2014); Tele Munchen Fernseh

14   GMBH & Co Produktionsgesellschaft v. Alliance Atlantis Int’l Distribution, LLC, 2013 WL 6055328,

15   *4 (C.D. Cal. 2013) (“As a limited liability company, [defendant]’s principal place of business is

16   irrelevant for purposes of diversity jurisdiction.”). If a member of an LLC is another LLC, then the

17   citizenship of that LLC’s members must be shown.

18           Defendants’ NOR fails to set forth its proper citizenship and that of its members.4 (See,

19   generally, Dkt. 1, NOR). In short, it fails to show that complete diversity of the parties exists.

20   Given that any doubt regarding the existence of subject matter jurisdiction must be resolved in

21   favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not

22   persuaded, under the circumstances here, that defendants have met their burden. Therefore,

23   there is no basis for diversity jurisdiction.

24          This order is not intended for publication. Nor is it intended to be included in or

25   submitted to any online service such as Westlaw or Lexis.

26

27
        4
          The court determines whether diversity exists “from the pleadings as they exist at the time
28   a petition for removal is filed.” Rea v. Michaels Stores Inc., 742 F.3d 1234, 1237 (9th Cir. 2014)

                                                      4
 1         Based on the foregoing, IT IS ORDERED that:

 2         1. The above-captioned action shall be remanded to the Superior Court of the State of

 3   California for the County of Riverside, Southwest Justice Center, 30755-D Auld Road, Murrieta,

 4   CA 92563, for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

 5         2. The Clerk shall send a certified copy of this Order to the state court.

 6   Dated this 31st day of October, 2019.                                       /s/
                                                                         Fernando M. Olguin
 7                                                                   United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
